From the year 1901 when Anna L. Tangeman acquired the title to the land until the year 1925 when Sjoblom unlawfully went upon it and into possession Mrs. Tangeman was the owner in fee simple of the property and in possession of the same. There were two parcels, one containing 14.55 acres in Lot 1 of Section 10 in Township 20, South, Range 30 East; the other contained 25.15 acres in the Northeast quarter of the Southwest quarter of the same section, making a total of 39.7 acres.
A. E. Sjoblom acquired in November, 1918, a tax deed to all of Lot 1 lying East of the South Florida Railroad in Section 10 of the same Township and Range, containing 16 acres more or less. The deed was based upon Tax Sale Certificate No. 404 issued at the June sale 1907 for the taxes of 1906.
On the same day in November, 1918, Sjoblom acquired a tax deed to lands in the Southwest quarter of Section 10 in the same Township and Range. The deed was based upon Tax Sale Certificate No. 405 issued at the June sale 1907 for the taxes of 1906.
The description of the land contained in the two tax deeds covered the lands which Mrs. Tangeman acquired in 1901.
In April, 1931, Mrs. Tangeman exhibited her bill in the Circuit Court for Seminole County against Sjoblom and his wife for the cancellation of the two tax deeds and offering to reimburse Sjoblom the full amount of the cost of the two tax deeds with interest, deducting therefrom whatever sum the court should find to be the reasonable value for the use of the property by Sjoblom.
In 1925 Sjoblom began a suit by bill in equity to quiet *Page 384 
the title to the land described in his tax deeds but the bill was dismissed by the court.
The prayer contained in the bill filed by Mrs. Tangeman was for a cancellation of the two tax deeds; that Sjoblom be required to surrender possession of the land to Mrs. Tangeman and for general relief.
The prayer rested upon the allegations that Mrs. Tangeman was the owner in fee of the lands; that the tax deeds held by Sjoblom were void because the lands were not assessed for the taxes of 1906 in the name of the owner of the property or as "unknown;" that no notice was sent to the complainant of the application for the tax deeds; nor was any such notice ever received by her; that Sjoblom did not go into possession of the land within a year from the date of the tax deeds and when they were obtained Mrs. Tangeman was in the actual adverse possession of the land and the purchaser of the tax deeds, Sjoblom, did not bring his suit to obtain possession within one year from the date of the deeds.
A demurrer to the bill for want of equity was sustained and Mrs. Tangeman appealed.
It thus appears that Sjoblom's tax deeds were attacked as clouds upon Mrs. Tangeman's title to the land and she sought under the provisions of Section 5010 C. G. L. 1927 to quiet her title and secure possession of the land. Hawkins v. Rellim Inv. Co., 92 Fla. 784, 110 So.2d Rep. 350.
As stated the grounds of the demurrer which were four were in substance, that there was no equity in the bill and that the complainant has an adequate remedy at law. It was not contended that the tax deeds being prima facie valid, that is to say there being no patent imperfections in them, that they were unassailable and impervious to attack, no contention that they had become unassailable by the passage of time, nor was Chapter 14572, Act of 1929, or Sec. 894 C. G. L. 1927, invoked to impart life to a void certificate *Page 385 
or invalid tax deed. In fact that bill of legislation, Chapter 14572, supra, which has been considered so many times by this court in an effort to ascertain its meaning has never been supposed to possess the quality of retroactive force so as to restore life to a void tax certificate or defunct tax deed issued in prior years.
In fact Chapter 5152 Laws of 1903 and Chapter 5596 Laws of 1907 under which the tax deeds in this case were obtained provided that if the person acquiring a tax deed did not bring a suit for the recovery of the possession of the lands described in the deed within one year after the passage of the Act of 1907 said tax title should become void and of no effect. And where the land was in the actual adverse possession of any person the purchaser at tax sale should not be entitled to recover possession of such real estate bought at tax sale unless suit for the recovery of the land should be brought within one year from the date of acquiring the right to such
tax title. Sec. 794 R. G. S.
The tax deeds were acquired in 1918. Assuming that Sjoblom then acquired the right to such tax titles for the first time, according to the allegations of the bill Mrs. Tangeman was in possession of the lands claiming title under conveyances from her grantors and remained in possession until the year 1925, more than six years after the expiration of the time during which Sjoblom was entitled to recover possession of the land by legal procedure even if his tax deeds were valid. But now it seems to be held that by the simple process of waiting until his right to invoke the aid of the courts to obtain possession had become extinct and from a standpoint of law his claim had become stale and unenforceable he may restore to life the extinct tax deed by unlawfully entering upon the lands and in law becoming a trespasser.
I am of the opinion that Mrs. Tangeman's delay of four *Page 386 
years in bringing her suit to remove the cloud on her title and regain possession of her land imparted no validity to the tax deeds which at that time had lost the quality of prima facie validity and had become merely a color of title to support a claim to title by adverse possession.
I therefore think that the order sustaining the demurrer to the bill was erroneous and should be reversed.
BROWN, J., concurs.